ACCEPTED
                                                                                                          1380317
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              2/19/2015 3:37:43 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                            CLERK




                                  CAUSE NO. 01-13-00778-CR
                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
DANIEL GONZALEZ RODRIGUEZ                      §               IN THE COURT HOUSTON,
                                                                              OF APPEALS TEXAS
APPELLANT                                      §                          2/19/2015 3:37:43 PM
                                               §
                                                                          CHRISTOPHER A. PRINE
VS.                                            §               1ST JUDICIAL DISTRICT
                                                                                  Clerk
                                               §
THE STATE OF TEXAS,                            §
APPELLEE                                       §               AT HOUSTON, TEXAS

                                        CASE NO. 1380317

THE STATE OF TEXAS                             §               IN THE DISTRICT COURT OF
                                               §
VS.                                            §               HARRIS COUNTY, TEXAS
                                               §
DANIEL GONZALEZ RODRIGUEZ                      §               351ST JUDICIAL DISTRICT


                      APPELLANT'S MOTION FOR LEAVE TO FILE
                               APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW DANIEL GONZALEZ RODRIGUEZ, appellant, by and through his

attorney of record, KURT B. WENTZ, who files this Appellant’s Motion for Leave to File

Appellant's Brief and in support thereof would show this Court as follows:

                                                    I.

       The appellant has been found guilty of kidnapping and sentenced 30 years' confinement

in the Institutional Division of the Texas Department of Criminal Justice.

                                                   II.

       On July 10, 2013 the appellant gave notice of appeal.

                                                   III.

       The trial court certified the appellant’s right to appeal.

                                                    1
                                                 IV.

        This court granted the appellant's First Motion for Extension to File Appellant's Brief.

Thereafter an abatement order was entered wherein it was determined that the appellant's brief

was not timely filed. Upon the ordered hearing the appellant and his attorney were given

additional time to file the appellant's brief.

                                                 V.

        The appellant’s brief is being filed contemporaneously with this motion and the appellant

requests that the Court grant this motion allowing his case to be reviewed by this Court.

                                                 VI.

        The attorney for the appellant has not been able to complete the appellant's brief until this

date for the following reasons:

        A.      Counsel had to try a non-death capital murder case entitled The State of Texas v.

                Thanh Houng in August, 2014. That trial lasted one week.

        B.      Counsel had to try an aggravated robbery case entitled The State of Texas v.

                Enitor Cole in early September, 2014. That trial lasted one week.

        C.      Counsel was actively engaged in the capital murder death penalty retrial entitled

                The State of Texas v. Warren Rivers. That trial began on October 6, 2014 and

                concluded with a death verdict on November 18, 2014. An enormous amount of

                time was spent in preparation for that trial. Because of the complexity of the case

                it was not possible to work on other cases during that trial.

        D.      Upon the completion of the Rivers capital murder case counsel had to tend to

                several other cases that had been set for trial during the month of December,

                                                  2
                2014.

        E.      On December 12, 2014 counsel was able to complete and file the brief in Brian

                Victorian in the 1st Court of Appeals.

        F.      The father of appellate counsel died in Cleveland, Ohio in January, 2015.

                Counsel had to return to Cleveland to arrange for and attend his funeral that same

                month.

        G.      Counsel had to try the aggravated sexual assault case entitled The State of Texas

                v. Richard Owings from January 30, 2015 to February 4, 2015.

        H.      Counsel had to try a custody case entitled In the Interest of Nathan Hajsso in the

                308th District Court of Harris County, Texas on February 10, 2015.

        I.      Counsel had to go to trial on the assault case entitled The State of Texas v.

                Tommy Alexander in the 338th District Court of Harris County, Texas on

                February 13, 2015.

                                                     VII.

        This request is not intended for the purposes of delay but only so that justice may be done

and this Court be allowed to consider the appeal of Mr. Rodriguez' case.

        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court grant

leave to file the appellant's brief in this cause.

                                                 Respectfully submitted,



                                                 /s/Kurt B. Wentz____________________________
                                                 KURT B. WENTZ
                                                 5629 Cypress Creek Parkway, Suite 115
                                                 Houston, Texas 77069
                                                    3
                                            Phone: 281/587-0088
                                            e-mail: kbsawentz@yahoo.com
                                            State Bar No. 21179300
                                            ATTORNEY FOR APPELLANT

                               CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the Appellant's

Motion for Leave to File Appellant's Brief was served on the Assistant District Attorney for

Harris County, Texas present handling this cause on the 19th day of February, 2015.




                                            /s/Kurt B. Wentz___________________________
                                            KURT B. WENTZ




                                               4